JOURNAL ENTRY and OPINION
{¶ 1} The state appeals from a dismissal of four separate criminal indictments on grounds that it failed to produce at a pretrial an out-of-state witness. We dismiss the appeal for want of a final, appealable order because the order itself is considered to be without prejudice. See City of Fairview Park v. Fleming (Dec. 7, 2000), Cuyahoga App. Nos. 77323 and 77324 (dismissal of a criminal complaint cannot be considered a proceeding ancillary to the action; therefore, the dismissal of a criminal complaint, without prejudice, is not a final order, and the court lacks jurisdiction to consider it); State v. Steel, Cuyahoga App. No. 85076, 2005-Ohio-2623 at ¶ 6.
 {¶ 2} This appeal is dismissed.
It is, therefore, ordered that appellees recover of appellant their costs herein taxed.
It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Calabrese, Jr., P.J., Kilbane, J., Concur.